 

ti THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONE’*/HAM, : No. 3:17cv1798
P aintiff :
(Judge Munley)

V.

UNITED STATES, at al.,
D2fendants

 

AND NOW, to wit, this Nay of September 2019, we have before us for
disposition Magistriite Judge Joseph F. Saporito’s report and recommendation
(Doc. 67), which proposes: (1) defendant Lieutenant Seeba’s motion to dismiss
(Doc. 33) be granted; (2) plaintiff's Federal Tort Claims Act (“FTCA”) claim
seeking declaratory relief against the United States be dismissed for lack of
subject-matter juris jiction; (3) plaintiffs FTCA claim seeking damages against
the United States, fivens claim, and state law assault and battery claims against
the individual defendants be dismissed for failure to state a claim upon which
relief can be grante J; and (4) defendants Lieutenant Bidelspach, Officer Beaver,
Officer Brininger, O ficer Manning, Officer Missigman, Paramedic Barth,
Paramedic Potter, <ind the United States of America’s (“Federal Defendants”)

motion for summar:' judgment (Doc. 20) be dismissed as moot.

 

 
 

 

 

 

 

No objection 3 to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or mani est injustice. FED. R. Civ. P. 72(B) 1983 Advisory Committee
Notes (“When no t mely objection is filed, the court need only satisfy itself that
there is no clear error on the face of the record to accept the recommendation’);
see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.
1983).

After a careftil review, we find neither a clear error on the face of the record
nor a manifest injustice. Additionally, we deem defendant Lieutenant Seeba’s
motion to dismiss (Doc. 33) unopposed’ as the plaintiff failed to file a brief in
opposition, despite being granted multiple extensions of time, and therefore, we
shall adopt the rep »rt and recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 67) is
ADOPTED;

2) The defen jant Lieutenant Seeba’s motion to dismiss (Doc. 33) is

GRANTED;

 

" See L.R. 7.6 (“Any party opposing any motion, other than a motion for summary
judgment, shall file a brief in opposition within fourteen (14) days after service of
the movant’s brief. . . [a]Jny party who fails to comply with this rule shall be
deemed not to opp 2se such motion.”).

2

 
 

 

 

 

3) Plaintiffs “TCA claim seeking declaratory relief against the United
States is DISMISSED WITH PREJUDICE for lack of subject-matter jurisdiction;

4) Plaintiff's *TCA claim seeking damages against the United States,
Bivens claim, and state law assault and battery claims against the individual
defendants are DI;MISSED WITHOUT PREJUDICE for failure to state a claim
upon which relief can be granted;

3) Federal D 2fendants’ motion for summary judgment (Doc. 20) is
DISMISSED AS MOOT; and

3) The Clerk of Court is directed to CLOSE this case.

BY THE COURT:

WA |

JUDGE JAMES M_/MUNLEY
United States Dis riet ourt
Sf

 
